Citation Nr: 0512020	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-34 689 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty in the United States Army 
from November 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability rating for schizophrenia, paranoid 
type, currently evaluated as 50 percent disabling.

The veteran participated in a Board video hearing on February 
28, 2005 with the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board notes that during the aforementioned hearing, the 
veteran stated he was unable to work.  This issue is not 
before the Board, and therefore referred back to the RO for 
further adjudication.

FINDINGS OF FACT

The veteran did not demonstrate the following: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for schizophrenia, paranoid type, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1974 to 
September 1976 in the United States Army.  

The veteran was initially granted service connection for 
schizophrenia, paranoid type, in December 1976.

The veteran filed a claim for an increased rating for his 
service-connected schizophrenia in February 2001.  The RO 
denied his claim in June 2001.  The veteran did not appeal 
this decision within one year and it became final.  The 
veteran filed a new claim for an increased rating in October 
2002.

The veteran submitted medical records dated 2000 through 2003 
from the Wade Park VAMC, the Brecksville VAMC and the 
Cleveland VAMC.

In a progress noted dated July 2000 from the Cleveland VAMC, 
the veteran reported that he had been hospitalized five times 
for medical problems.  He stated that he had a chronic 
medical problem (seizures) that interfered with his life.  
The veteran was also seen at the Brecksville VAMC in July 
2000.  Progress notes indicated that the veteran did not have 
any of the symptoms of schizophrenia.  The examiner noted a 
suspicion that the veteran's psychotic episode in service was 
due to his inhaling a large amount of Phencyclidine (PCP).  
The examiner also noted that the veteran had a narcissistic 
personality disorder as evidenced by a pervasive pattern of 
grandiosity, a need for admiration, a sense of entitlement 
and the belief that he was the best at anything he did.
In a progress note dated February 2001 from the Wade Park 
Outpatient Clinic, the examiner noted that the veteran had a 
history of polysubstance abuse.  The veteran displayed the 
following: fair grooming; blunted affect; fair eye contact; 
tangential thought form; delusional, grandiose thought 
content; paranoid ideation; he denied suicidal and homicidal 
ideation; he displayed poor impulse control; poor short term 
memory; fair long term memory; fair judgment.  A progress 
note also dated February 2001 indicated that the veteran was 
actively psychotic.

A progress note from the Cleveland VAMC noted that the 
veteran's last treatment for his service-connected condition 
was 10 years ago at the Dual Diagnosis unit.  No active 
psychotic symptoms were present.

In January 2003, the veteran submitted to a VA mental 
disorders examination.  Upon physical examination, the 
examiner noted that the veteran was neat, cooperative and 
pleasant.  He spoke spontaneously, his speech at a normal 
rate and tone.  No psychomotor abnormalities were noted.  He 
described his mood as fair, and rated it a five out of ten, 
ten representing the worst.  His affect was somewhat 
constricted.  The veteran's thoughts were logical and 
coherent and there was no flight of ideas and no loosening of 
associations.  He spoke about paranoid ideation and a sense 
of fear of harming others, but denied auditory or visual 
hallucinations.

Cognitively, the veteran was not formally tested, however, he 
was alert, oriented and able to follow commands.  Insight 
into his problem seemed good, as did his judgment.  He denied 
suicidal ideation but did report that he had a history of 
suicidal ideation with thoughts to cut his wrists.  He also 
had a history of vague thoughts of harming others, but he had 
no plans or intent to do so.  He was able to maintain his 
personal hygiene and other basic activities.  His position in 
his family was as caregiver to his stepson who had suffered 
from mental deficiency since birth.  The veteran stated that 
he was responsible for bathing, feeding and taking care of 
his stepson.  He reported having problems with sleep when he 
was noncompliant with his medication, but that if he took his 
medication, he slept well, in turn helping his paranoid 
ideation.


Upon multiaxial assessment, the examiner noted the following:

Axis I:	Schizophrenia, paranoid type, by history, with 
residual symptoms; cocaine dependence, in 
early full remission.
Axis II:	Deferred.
Axis III:	Seizure disorder, per veteran's report; 
hypertension, per veteran's report.
Axis IV:	Poor social support, unemployment and chronic 
symptoms.
	Axis V:	Global Assessment of Functioning was 45

The examiner concluded that the veteran had mild to moderate 
symptoms of paranoid ideation and a tendency toward 
aggressive behaviors.  It was not thought that his symptoms 
were related to his cocaine dependence, given that they were 
present both before cocaine was an issue and they continue to 
be present in the absence of cocaine.  It is likely that the 
veteran's disability is aggravated by his seizure disorder, 
in that the combo of the two increases his paranoid ideation.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  
First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated November 2002, the RO 
informed the veteran of the elements necessary to 
substantiate his claim for an increased rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The November 2002 letter informed the 
veteran that the VA would make reasonable efforts to assist 
him in obtaining medical records, employment records or 
records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2002 letter requested that the veteran 
provide the names of the people, agencies or companies who 
had records that would assist with his claim.  The letter 
also requested the addresses of the aforementioned parties, 
the approximate time frame covered by such records and the 
conditions for which he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2002 letter requested that 
the veteran inform the VA of any additional information or 
evidence that he wanted the VA to obtain for him.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).


In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Specific schedular criteria will 
be referenced where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific Rating Criteria

The veteran's schizophrenia, paranoid type, is evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2004).  Diagnostic Code 9203, which is governed by the 
general rating formula for mental disorders set forth in 38 
C.F.R. § 4.130, provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9203 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute). A GAF score 
of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes] (2004).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's schizophrenia is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9203 [schizophrenia, paranoid 
type] (2004).  Although Diagnostic Code 9203 pertains 
specifically to schizophrenia, paranoid type, with the 
exception of eating disorders, all mental disorders, 
including schizophrenia and other psychotic disorders, are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9203.

Schedular Rating

The veteran's service-connected psychiatric disability is 
currently evaluated as 50 percent disabling.  As explained 
above, such a rating is indicative of occupational and social 
impairment with reduced reliability and productivity.

With reference to the criteria for the next higher 70 percent 
evaluation the Board has carefully reviewed the evidence in 
order to determine whether the veteran's psychiatric 
symptomatology approximates that which is listed in the 
rating schedule.

Discussion

While the January 2003 VA examination noted recurrent 
feelings of paranoia, the veteran reported that he did not 
suffer from auditory or visual hallucinations.  Objective 
evaluation showed that he was oriented in all spheres and had 
no evidence of memory loss, obsessive or ritualistic 
behavior, illogical speech, or depressive feelings.  His 
anxiety symptoms were considered under control.  The GAF 
score was 45, which as explained above, demonstrates severe 
symptomatology.

The Board notes that the veteran also suffers from a seizure 
disorder.  The Board has paid careful attention to this type 
of exacerbation.  The January 2003 VA examiner stated that it 
was likely that the veteran's disability was aggravated by 
his seizure disorder, in that the combination of his paranoid 
schizophrenia with his seizures increased his paranoid 
ideation.  It was apparent however, due to progress notes and 
statements made by the veteran, that his symptoms were 
markedly improved with medical treatment.  The veteran 
himself stated that when he takes his medication, it is very 
successful in controlling his paranoid ideation.

With regard to occupational and social impairment, the 
veteran demonstrated no flight of ideas and no loosening of 
associations.  One the January 2003 VA examination, the 
veteran stated that he had contemplated suicide in the past, 
and a fear of harming others, but that he did not currently 
suffer from either suicidal or homicidal ideation.  He is 
able to function independently, as evidenced by his care for 
his mentally deficient stepson.  He stated that he must feed, 
bathe and care for his stepson at all times.  With regard to 
his appearance, the examiner noted that he was neat and 
cooperative.

Based on the above evidence, the Board concludes that the 
veteran's psychiatric symptomatology does not warrant an 
increased rating.  It appears from the medical and other 
evidence of record, including the veteran's hearing 
testimony, that he experienced a difficult time since he was 
diagnosed with a seizure disorder.  Since that time, although 
he undoubtedly continues to experience problems with his 
service-connected schizophrenia, his symptomatology has 
evidently stabilized with prescribed medications.  His 
judgment and thinking are good, he functions independently 
and appropriately and takes care of his dependent stepson, 
and he did not demonstrate impaired impulse control or 
periods of violence.  The examiner in January 2003 stated 
however, that the veteran's service-connected mental 
disability was aggravated by his seizure disorder.

The evidence of record thus does not show that there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood, due to such symptoms as suicidal ideation, obsessional 
ritual which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately an effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships which would warrant a 70 percent rating.  The 
veteran has endorsed none of these symptoms recently.  In 
this connection, the Board observes that the medical evidence 
does not suggest, and the veteran has not contended, that 
there are other symptoms that should be considered.  Cf. 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  Therefore, the Board finds 
that the criteria for a disability rating in excess of 50 
percent are not met.

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate those required for a higher rating.

In short, for the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 50 percent 
for schizophrenia, paranoid type.  The benefit sought on 
appeal is accordingly denied.

ORDER

Entitlement to an increased disability rating for service- 
connected schizophrenia, paranoid type, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


